Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of CN201910319178.5, filed in China on 4/19/2019.

Preliminary Amendment
Applicant submitted a preliminary amendment on 3/4/2020. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 3, 4, 8, 12, 13, 14, 15, 16, 17, 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saalbach et al (U.S. Patent Pub. No. 2021/0177296, hereafter referred to as Saalbach) in view of Nitta et al (U.S. Patent Pub. No. 2019/0287674, hereafter referred to as Nitta).

Regarding Claim 1, Saalbach teaches a system comprising: at least one storage device storing a set of instructions (paragraph 107, Saalbach teaches capturing image and using a computer readable storage medium); and at least one processor in communication with the at least one storage device, when executing the stored set of instructions, the at least one processor causes the system to perform operations (paragraph 107, paragraph 108, Saalbach teaches capturing the storage medium) including: obtaining an image including at least one of a first paragraph 43, Saalbach teaches assess image quality for motion artifacts); determining, based on a trained machine learning model, at least one of first information associated with the first type of artifact or second information associated with the second type of artifact in the image (paragraph 75, paragraph 76, paragraph 77, Saalbach teaches first machine and second machine learning that determine motion-artifact-correction of the MRI data.), 
generating a target image based on at least part of the first information and the second information (paragraph 73, Saalbach teaches the output used to training a deep learning network for determining motion in the MRI image.).
Saalbach does not explicitly disclose wherein the trained machine learning model includes a first trained model and a second trained model, the first trained model being configured to determine the first information and, the second trained model being configured to determine the second information; and generating a target image based on at least part of the first information and the second information.  
Nitta is in the same field of art of imaging system that removes artifacts. Further, Nitta teaches wherein the trained machine learning model includes a first trained model and a second trained model (paragraph 74-paragraph 79, Nitta teaches using first and second convolution that detects different results.), the first trained model being configured to determine the first information (paragraph 85-paragraph 90, Nitta teaches different convolution networks.), and the second trained model being configured to determine the second information (paragraph 85-paragraph 90, Nitta teaches different convolution networks for different second channel); and generating a target image based on at least part of the first information and the second information (paragraph 84, Nitta teaches outputting removed artifacts.).  

	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Saalbach in view of Nitta discloses wherein the trained machine learning model is obtained according to a process (paragraph 66-paragraph 70, Saalbach), the process including: 
obtaining a plurality of training samples, wherein the plurality of training samples includes a plurality of sample input images and a plurality of corresponding sample expected images, each of the plurality of corresponding sample expected images is determined by performing an artifact correction operation on a sample input image (paragraph 66-paragraph 73, Saalbach); and 
determining the trained machine learning model by training, based on the plurality of training samples, a preliminary machine learning model (paragraph 66-paragraph 70, Saalbach).  

	
In regards to Claim 3, Saalbach in view of Nitta discloses wherein the preliminary machine learning model includes a first preliminary model and a second preliminary model, and determining the trained machine learning model by training, based on the plurality of training samples, the preliminary machine learning model (paragraph 19-21, Saalbach) includes: 
determining the first trained model by inputting the plurality of sample input images and a plurality of first residual images into the first preliminary model (paragraph 24, Saalbach), 
wherein each of the plurality of first residual images relates to a difference between a sample input image and a corresponding sample expected image (paragraph 69, Saalbach teaches determining the difference between the datasets of images.).  

In regards to Claim 4, Saalbach in view of Nitta discloses wherein the first trained model or the second trained model includes at least one of a U-shape network (UNet), a residual network (ResNet), a dense convolutional network (DenseNet), or a generative adversarial network (GAN) (paragraph 73, Saalbach teaches a deep learning network which is the same as dense convolution network).  

	
In regards to Claim 8, Saalbach in view of Nitta discloses wherein to determine, based on a trained machine learning model, at least one of first information associated with the first type of artifact or second information associated with the second type of artifact in the image (paragraph 65-paragraph 74, Saalbach), the at least one processor causes the system to perform the operations including: 
paragraph 194-paragraph 197, Saalbach); 
determining, based on the trained machine learning model, at least one of third information associated with the first type of artifact or fourth information associated with the second type of artifact in the second image (the Examiner interprets that the claim does not define the type of “third information” or “fourth information” so it can be interpreted broadly, paragraph 162, paragraph 165, Saalbach teaches calculating more than one artifacts of motion, thus the Examiner interprets that the third information and fourth information can be multiple artifacts information.); and 
determining the at least one of the first information or the second information by performing an up-sampling operation on the at least one of the third information or the fourth information (paragraph 162, paragraph 165, Saalbach).  

In regards to Claim 12, Saalbach in view of Nitta wherein the trained machine learning model is a convolutional neural network (CNN) (paragraph 62, Nitta).  

In regards to Claim 13, Saalbach in view of Nitta discloses the image includes at least one of a computed tomography (CT) image, a magnetic resonance imaging (MRI) image, a positron emission tomography (PET) image, an ultrasound image, or an X-ray image (paragraph 79, Nitta).  

Regarding Claim 14, Saalbach teaches a system comprising: 
at least one storage device storing a set of instructions (paragraph 107, Saalbach teaches capturing image and using a computer readable storage medium); and 
at least one processor in communication with the at least one storage device, when executing the stored set of instructions, the at least one processor causes the system to perform operations (paragraph 107, paragraph 108, Saalbach teaches capturing the storage medium) including: 
obtaining an image including at least one of a first type of artifact or a second type of artifact (paragraph 43, Saalbach teaches assess image quality for motion artifacts); and 
paragraph 75, paragraph 76, paragraph 77, Saalbach teaches first machine and second machine learning that determine motion-artifact-correction of the MRI data.).
Saalbach does not explicitly disclose wherein the trained machine learning mode includes a first trained model and a second trained model, the first trained model being configured to correct the first type of artifact in the image, and the second trained model being configured to correct the second type of artifact in the image.  
Nitta is in the same field of art of imaging system that removes artifacts. Further, Nitta teaches wherein the trained machine learning mode includes a first trained model and a second trained model (paragraph 74-paragraph 79, Nitta teaches using first and second convolution that detects different results.), the first trained model being configured to correct the first type of artifact in the image (paragraph 85-paragraph 90, Nitta teaches different convolution networks.), and the second trained model being configured to correct the second type of artifact in the image (paragraph 85-paragraph 90, Nitta teaches different convolution networks for different second channel).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saalbach by incorporating post-processing of the learning model, and training and correcting convolution network of removing artifacts that is taught by Nitta, to make the invention that capture medical images input the image data of artificats in the learning model using a CNN to remove different artifacts of motion; thus, one of ordinary skilled in the art would be motivated to combine the references since In conventional magnetic resonance imaging, artifacts may be caused in an 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 15, Saalbach in view of Nitta discloses wherein the trained machine learning model is obtained according to a process, the process including: obtaining a plurality of training samples (paragraph 57, paragraph 58, Saalbach), 
wherein the plurality of training samples includes a plurality of sample input images and a plurality of corresponding sample expected images, each of the plurality of corresponding sample expected images is determined by performing an artifact correction operation on a sample input image (paragraph 66-paragraph 73, Saalbach); and 
determining the trained machine learning model by training, based on the plurality of training samples, a preliminary machine learning model (paragraph 66-paragraph 70, Saalbach).  

In regards to Claim 16, Saalbach in view of Nitta discloses wherein determining the trained machine learning model by training, based on the plurality of training samples, a preliminary machine learning model (paragraph 55-paragraph 60, Saalbach) includes: determining the first trained model by inputting the plurality of sample input images and the plurality of corresponding sample expected images into the first preliminary model (paragraph 24, Saalbach).  

	
In regards to Claim 17, Saalbach in view of Nitta discloses determining a plurality of sample intermediate images by inputting the plurality of sample input images into the first trained model (paragraph 66, Saalbach); and determining the second trained model by inputting the plurality of sample intermediate images and the plurality of corresponding sample expected images into the second preliminary model (paragraph 75-paragraph 77, Saalbach).  


Regarding Claim 23, Saalbach teaches a method for image processing implemented on a computing device having one or more processors and one or more storage devices, the method comprising: 
obtaining an image including at least one of a first type of artifact or a second type of artifact (paragraph 43, Saalbach teaches assess image quality for motion artifacts); 
determining, based on a trained machine learning model, at least one of first information associated with the first type of artifact or second information associated with the second type of artifact in the image (paragraph 75, paragraph 76, paragraph 77, Saalbach teaches first machine and second machine learning that determine motion-artifact-correction of the MRI data.).
Saalbach does not explicitly disclose wherein the trained machine learning model includes a first trained model and a second trained model, the first trained model being configured to determine the first information, and the second trained model being configured to determine the second information; and 
generating a target image based on at least part of the first information and the second information.
Nitta is in the same field of art of imaging system that removes artifacts. Further, Nitta teaches wherein the trained machine learning model includes a first trained model and a second trained model (paragraph 74-paragraph 79, Nitta teaches using first and second convolution that detects different results.), the first trained model being configured to determine the first information (paragraph 85-paragraph 90, Nitta teaches different convolution networks.), and the second trained model being configured to determine the second information (paragraph 85-paragraph 90, Nitta teaches different convolution networks for different second channel); and 
generating a target image based on at least part of the first information and the second information (paragraph 84, Nitta teaches outputting removed artifacts.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saalbach by incorporating post-processing of the learning model, and training and correcting convolution network of removing artifacts that is taught by Nitta, to make the invention that capture medical images input the image data of artificats in the learning model using a CNN to remove different 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Claims 10, 11, 18, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saalbach in view of Nitta in view of Mikhno et al (U.S. Patent Pub. No. 2017/0039706, hereafter referred to as Mikhno).

Regarding Claim 10, Saalbach in view of Nitta teaches image correcting system that corrects artifacts with CNN.
Saalbach in view of Nitta does not explicitly disclose wherein the first type of artifact includes a low frequency artifact, and the second type of artifact includes a high frequency artifact.  
Mikhno is in the same field of art of medical imaging. Further, Mikhno teaches wherein the first type of artifact includes a low frequency artifact (paragraph 238, Mikhno), and the second type of artifact includes a high frequency artifact (paragraph 238, Mikhno).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saalbach in view of Nitta by the detection of different frequency artifacts that is taught by Mikhno, to make the invention that capture medical images inputs the image data of artifacts regarding high and low frequency 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 11, Saalbach, Nitta, and Mikhno discloses wherein at least one of the first type of artifact or the second type of artifact is a bone induced artifact (paragraph 271, Mikhno).  

	
Regarding Claim 18, Saalbach in view of Nitta teaches image correcting system that corrects artifacts with CNN.
Saalbach in view of Nitta does not explicitly disclose wherein the first type of artifact includes a low frequency artifact, and the second type of artifact includes a high frequency artifact.  
Mikhno is in the same field of art of medical imaging. Further, Mikhno teaches wherein the first type of artifact includes a low frequency artifact (paragraph 238, Mikhno), and the second type of artifact includes a high frequency artifact (paragraph 238, Mikhno).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saalbach in view of Nitta by the detection of different frequency artifacts that is taught by Mikhno, to make the invention that capture medical images inputs the image data of artifacts regarding high and low frequency 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 19, Saalbach, Nitta, and Mikhno discloses wherein at least one of the first type of artifact or the second type of artifact is a bone induced artifact (paragraph 271, Mikhno).  

Allowable Subject Matter
Claims 5, 6, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Munkberg et al U.S. Patent Publication No. 2020/0126192.
Lee et al U.S. Patent Publication No. 2019/0059780.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665